DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 04, 2022 has been entered.
Response to Amendment
The amendment filed August 04, 2022 has been entered. Claims 1-7, 18-26, 32-37, 39, 42-49 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation “the sheath is less than 1 mm in the compressed state”. It is unclear what the compressed state of the sheath is since the “compressed state” is only referred to in reference to the absorbent plug. Therefore, the limitation will be interpreted as reciting “the sheath is less than 1 mm when the absorbent plug is in the compressed state”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 32-34, 36, 39, 46, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Morriss (US 2014/0243793) in view of Muni (US 2006/0106361) and further in view of Buzot (US 2002/0143287).
Regarding claim 1, Morriss discloses an apparatus (apparatus of Fig. 7A) for delivering a therapeutic agent to a target tissue in a nasal cavity of a patient (Para 0004), the apparatus comprising: an elongated shaft (240, Fig 7A) with a proximal end (end comprising connector 238, Fig 7A) and a distal end (end comprising foam contact element 234, Fig 7A); an absorbent plug (234 and 236, Fig 7A) coupled to the distal end of the elongated shaft (See Fig 7A), wherein the absorbent plug is configured to occupy a first volume in a compressed state and a second volume in an uncompressed state (Para 0077, lines 11-18), wherein the second volume is greater than the first volume, and wherein the absorbent plug is configured to store an anesthetic (since this is functional language and doesn’t positively recite the anesthetic, Morriss’s absorbent plug is capable of storing an anesthetic) and deliver the anesthetic agent to the target tissue in the nasal cavity by contacting the target tissue in the uncompressed state (Para 0077, lines 16-26; the reservoir 236 of the absorbent plug is pre-filled with a therapeutic agent); and a sheath (232, Fig 7A) at least partially covering the absorbent plug, wherein the sheath retains the absorbent plug in the compressed state when positioned at least partially over the absorbent plug, and wherein removal of the sheath allows for the absorbent plug to expand to the uncompressed state (Para 0077, lines 11-18). 
Morriss is silent regarding a removal member coupled to the absorbent plug, wherein the elongated shaft is configured to be decoupled from the absorbent plug after removal of the sheath, wherein the removal member is housed entirely within a lumen of the elongated shaft prior to decoupling the elongated shaft from the absorbent plug, and wherein the removal member extends from the absorbent plug to a location external to the nasal cavity after decoupling the elongated shaft from the absorbent plug.
Muni teaches an apparatus (100, Fig 1) for delivering a therapeutic agent to a target tissue in a nasal cavity of a patient (Para 0095, lines 1-10), the apparatus comprising: an elongated shaft (110, Fig 1B) with a proximal end (end of 110 near hub 112, Fig 1) and a distal end (end of 110 near 104, Fig 1); a plug (106, Fig 1) coupled to the distal end of the elongated shaft (Para 0098; the plug 106 is coupled to the elongated shaft 110 by elongate shaft 104) and configured to store and deliver the agent to the target tissue in the nasal cavity (Para 0095, lines 1-10), wherein the elongated shaft is configured to be decoupled from the plug (Para 0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify elongated shaft and absorbent plug disclosed by Morriss to be able to be decoupled by means of a pushing tube 114 and additional elongated shaft 104 in order to have a absorbent plug that can remain in the nasal cavity for a longer period of time without the elongated shaft remaining when it is no longer needed (Para 0122, “In the step shown in FIG. 4E, the proximal end of substance delivery device 100 is detached from the distal end of delivery catheter 102 thereby implanting substance delivery device 100 in the anatomy. Thereafter, delivery catheter 102 is removed from the anatomy. Substance delivery device 100 may be placed in the anatomy for a period ranging from 0.5 hours to 60 days after which it may be removed”).
Examiner notes that the modified invention of Morriss and Muni teaches wherein the elongated shaft is configured to be decoupled from the absorbent plug after removal of the sheath. Muni teaches that the elongated shaft is decoupled after the plug is in the expanded state (Para 0095, lines 39-47). Morriss teaches that the plug is in an expanded state when the sheath is removed from the plug (Para 0077, lines 11-18).
The modified invention of Morriss and Muni disclose all of the elements of the invention as discussed, however, it is silent regarding a removal member coupled to the absorbent plug, wherein the removal member is housed entirely within a lumen of the elongated shaft prior to decoupling the elongated shaft from the absorbent plug, and wherein the removal member extends from the absorbent plug to a location external to the nasal cavity after decoupling the elongated shaft from the absorbent plug.
Buzot teaches an apparatus (10, Fig 1) for delivering an article to a target tissue in a nasal cavity (Para 0027; Para 0068; “delivered into body cavities including the… nose”), the apparatus comprising an elongated shaft (22, Fig 1), an absorbent plug (18, Fig 2), and a removal member (19, Fig 2) coupled to the absorbent plug, wherein the removal member is housed entirely within a lumen of the elongated shaft prior to decoupling the elongated shaft from the absorbent plug (See Fig 2), and wherein the removal member extends from the absorbent plug to a location external to the nasal cavity after decoupling the elongated shaft from the absorbent plug (Para 0032, lines 5-6; Para 0070 the string must extend external to the body cavity in order to be used to remove the absorbent plug).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent plug disclosed by Morriss to include a removal member as taught by Buzot in order to have an absorbent plug that can be withdrawn more easily (Para 0032, lines 5-6).
Regarding claim 2, the modified invention of Morriss, Muni, and Buzot discloses the absorbent plug (234 and 236, Fig 7A -Morriss) is pre-infused with the anesthetic agent prior to an insertion into the nasal cavity to deliver the anesthetic agent (Para 0077, lines 26-27 -Morriss).
Regarding claim 3, the modified invention of Morriss, Muni, and Buzot discloses the sheath (232, Fig 7A -Morriss) is translatable relative to the elongated shaft and the absorbent plug, wherein the sheath is translatable in a direction from the distal end toward the proximal end from a first position (Position of sheath illustrated in Fig 7A –Morriss) to a second position (Position of sheath illustrated in 7B –Morriss), wherein, in the first position, the sheath covers at least a portion of the absorbent plug so that the absorbent plug is in the compressed state, and wherein, in the second position, the sheath does not cover the absorbent plug and the absorbent plug is in the uncompressed state (Para 0077, lines 11-18 -Morriss).
Regarding claim 32, the modified invention of Morriss, Muni, and Buzot discloses a hand piece (238, Fig 7B -Morriss) coupled to the proximal end of the elongated shaft (240, Fig 7A -Morriss), wherein the hand piece is configured to facilitate gripping and manipulating the apparatus (the larger diameter of the connector 238 compared to the elongated shaft 240, allows it to be more easily handled).
Regarding claim 33, the modified invention of Morriss, Muni, and Buzot discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the elongated shaft comprises a malleable and/or flexible material.
Morriss further teaches an apparatus (device of Fig 8A) for delivering a therapeutic agent (Para 0004) comprising an elongated shaft (254, Fig 8B), an absorbent plug (256, Fig 8B), and a sheath (252, Fig 8B); wherein the elongated shaft comprises a malleable and/or flexible material (Para 0079, lines 4-5; Para 0079, lines 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify elongated shaft disclosed by Buzot and Morriss to comprise a flexible material as further taught by Morriss in order to have an apparatus that can easily navigate within a cavity (Para 0079, lines 18-22).
Regarding claim 34, the modified invention of Morriss, Muni, and Buzot discloses the absorbent plug (234 and 236, Fig 7A -Morriss) comprises a soft and absorbent material (“foam contact element”, Para 0077 -Morriss) capable of retaining the anesthetic agent prior to contacting the target tissue (Para 0077, lines 26-27 -Morriss).
Regarding claim 36, the modified invention of Morriss, Muni, and Buzot discloses in a dimension transverse to a longitudinal axis of the apparatus, the hand piece (238, Fig 7B -Morriss) has a size that is larger than a size of the elongated shaft (240, Fig 7A -Morriss) to provide a larger gripping surface (See Fig 7A -Morriss)
Regarding claim 39, the modified invention of Morriss, Muni, and Buzot discloses the removal member (19, Fig 2 –Buzot) comprises a soft material with sufficient tensile strength to provide for pulling the absorbent plug out of the nasal cavity (Para 0032, lines 5-6 -Buzot; a string is defined as a “Material consisting of threads of cotton, hemp, or other material twisted together to form a thin length” in the Oxford Dictionary. Since the material that comprises string is soft, the string itself would be soft).
Regarding claim 46, the modified invention of Morriss, Muni, and Buzot discloses when the elongated shaft (240, Fig 7A -Morriss) is decoupled from the absorbent plug (234 and 236, Fig 7A -Morriss) (Para 0098 -Muni), the sheath (232, Fig 7A -Morriss) is removed from the nasal cavity with the elongated shaft (See Fig 7B -Morris; Para 0098 -Muni; As the sheath 232 is concentrically coupled to the elongated shaft 240, the sheath can be removed from the nasal canal when the elongated shaft has been decoupled and removed from the nasal cavity).
Regarding claim 49, the modified invention of Morriss, Muni, and Buzot discloses the sheath (232, Fig 7A -Morriss) is removable from the elongated shaft without decoupling the elongated shaft (240, Fig 7A -Morriss) from the absorbent plug (234 and 236, Fig 7A -Morriss) (Para 0098 -Muni; decoupling the absorbent plug and elongated shaft is a completely separate process and thus the sheath can be removed without the decoupling of the elongated shaft and absorbent plug).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morriss (US 2014/0243793) in view of Muni (US 2006/0106361) and further in view of Buzot (US 2002/0143287) and further in view of Jacobsen (US 6398758).
Regarding claim 4, the modified invention of Morriss, Muni, and Buzot discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the sheath comprises a dissolvable coating at least partially covering the absorbent plug in the compressed state.
Jacobsen teaches an apparatus (Device of Fig. 8) for delivering a therapeutic agent to a target tissue comprising an elongated shaft (22, Fig 8), an absorbent plug (40d, Fig 8), and a sheath (30d, Fig 8), wherein the sheath comprises a dissolvable coating at least partially covering the absorbent plug in the compressed state (Col 9, lines 16-29).
Jacobsen teaches that a retracting sheath and dissolvable sheath could be used to achieve the same result (protect the absorbent plug 40 from liquid until release is desired as described in Col 8, lines 23-25 and Col 9, lines 25-26) and thus a retracting sheath and dissolvable sheath were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Morriss, Muni, and Buzot to substitute a dissolvable sheath in place of a retracting sheath, as taught by Jacobsen since it has been held that substituting parts of an invention involves only routine skill in the art.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Morriss (US 2014/0243793) in view of Muni (US 2006/0106361) and further in view of Buzot (US 2002/0143287) and further in view of Gehling (US 6899700).
Regarding claim 35, the modified invention of Morriss, Muni, and Buzot discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the absorbent plug includes a plurality of fibers that can retain the anesthetic agent via absorption prior to contacting the target tissue.
Gehling teaches an apparatus (10, Fig 1) for delivering a therapeutic agent to a target tissue (Col 2, lines 45-50) comprising an elongated shaft (18, Fig 2), an absorbent plug (22, Fig 2), and a sheath (14, Fig 2); wherein the absorbent plug includes a plurality of fibers that can retain the therapeutic agent via absorption prior to contacting the target tissue (Col 8, lines 24-27; Col 11, lines 19-23; Col 11, lines 45-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent plug disclosed by Morriss, Muni, and Buzot to include a plurality of fibers as taught by Gehling in order to have an apparatus with lower product cost since the fibers are part of a known manufacturing processes (Col 3, lines 50-53; Col 8, lines 45-49).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Morriss (US 2014/0243793) in view of Muni (US 2006/0106361) and further in view of Buzot (US 2002/0143287) and further in view of Voss (US 3204635).
Regarding claim 37, the modified invention of Morriss, Muni, and Buzot discloses all of the elements of the invention as discussed above. The modified invention discloses the absorbent plug (234 and 236, Fig 7B -Morriss) has a second cross-sectional diameter that is greater than the cross-sectional diameter of the elongated shaft (22, Fig 2 -Buzot) when the absorbent plug is in the uncompressed state (Para 0077, lines 11-18 –Morriss; Since the absorbent plug expands into engagement with the nasal tissue, then it achieves a diameter that is greater than the elongated shaft which must be small enough to enter the nose).
However, it is silent regarding the absorbent plug has a first cross- sectional diameter that is less than a cross-sectional diameter of the elongated shaft when the absorbent plug is in the compressed state.
Voss teaches an apparatus (10, Fig 1) for delivering a therapeutic to a target tissue (Col 2, lines 21-23) comprising an elongated shaft (44, Fig 1a), an absorbent plug (42, Fig 2), and a sheath (38, Fig 1a); wherein the absorbent plug has a first cross-sectional diameter (diameter at tapered end 58, Fig 2) that is less than a cross-sectional diameter of the elongated shaft when the absorbent plug is in the compressed state (See annotated Fig 2 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated shaft and absorbent plug disclosed by Buzot and Morriss to be sized and shaped such that a first cross-sectional diameter of the absorbent plug is less than a cross-sectional diameter of the elongated shaft when the absorbent plug is in the compressed state as taught by Voss in order to have an apparatus wherein the resistance between the forward end of the sheath and the absorbent plug during ejection is minimized and smooth, easy passage into the cavity is facilitated (Col 7, lines 2-8).

    PNG
    media_image1.png
    108
    439
    media_image1.png
    Greyscale

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Morriss (US 2014/0243793) in view of Muni (US 2006/0106361) and further in view of Buzot (US 2002/0143287) and further in view of Mattes (US 3499447).
Regarding claim 42, the modified invention of Morriss, Muni, and Buzot discloses all of the elements of the invention as discussed above, however, it is silent regarding the sheath comprises a flexible sheet that can be removed after insertion of the absorbent plug in the nasal cavity of the patient.
Mattes teaches an apparatus (device of Fig 1) for delivering a therapeutic to a target tissue (Col 1, lines 13-23) comprising an elongated shaft (13, Fig 2), an absorbent plug (12, Fig 2), and a sheath (11, 15, Fig 2); wherein the sheath comprises a flexible sheet (15, Fig 2) that can be removed after insertion of the absorbent plug in the nasal cavity of the patient (Col 4, lines 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath disclosed by Morriss, Muni, and Buzot to also comprise a flexible sheet as taught by Mattes in order to have a sheath that can better aid the insertion of the apparatus into a body cavity (Col 3, lines 29-32; Col 4, lines 4-6).
 Regarding claim 43, the modified invention of B Morriss, Muni, Buzot, and Mattes discloses the flexible sheet (15, Fig 2 -Mattes) comprises a plastic wrapping (Col 3, lines 65-71 -Mattes).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Morriss (US 2014/0243793) in view of Muni (US 2006/0106361) and further in view of Buzot (US 2002/0143287) and further in view of Jacobsen (US 6398758) and further in view of Ikushima (US 5540945) and further in view of Petrus (US 5954682).
Regarding claim 44, the modified invention of Morriss, Muni, Buzot, and Jacobson discloses all of the elements of the invention as discussed above, however, it is silent regarding the dissolvable coating configured to dissolve due to the anesthetic agent of the absorbent plug.
Ikushima teaches a dissolvable coating is configured to dissolve due to an additive material within the active ingredient (Col 2, lines 40-43; Col 3, lines 11-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dissolvable coating and agent disclosed by Morriss, Muni, Buzot, and Jacobson to instead have a coating comprising three layers wherein the second layer is configured to dissolve due to an agent comprising the additive material that can dissolve the second layer in order to have an apparatus that only allows the drug to be released at a desired site over a desired period of time (Col 1, lines 60-66; Col 3, lines 50-63).
The modified invention of Morriss, Muni, Buzot, Jacobson, and Ikushima discloses all of the elements of the invention as discussed above, however, is silent regarding the agent being an anesthetic agent. 
Petrus teaches an apparatus (2, Fig 1) for delivering an anesthetic agent to a target tissue in a body cavity (Col 3, lines 23-27; Col 7, lines 36-38; Col 8, lines 12-15), the apparatus comprising an elongated shaft (8, Fig 1) and an absorbent plug (4, Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapeutic agent disclosed by Morriss, Muni, Buzot, Jacobson, and Ikushima to comprise an anesthetic as taught by Petrus in order to have an apparatus that can alleviate pain and discomfort (Col 7, lines 36- 38).
Claims 45 are rejected under 35 U.S.C. 103 as being unpatentable over Morriss (US 2014/0243793) in view of Muni (US 2006/0106361) and further in view of Buzot (US 2002/0143287) and further in view of Muni ‘751 (US 2007/0129751).
Regarding claim 45, the modified invention of Morriss, Muni, and Buzot discloses all of the elements of the invention as discussed above, however, it is silent regarding a cross-sectional diameter of the sheath is less than 1 mm when the absorbent plug is in the compressed state.
Muni ‘751 teaches an apparatus (12, Fig 1) for delivering a therapeutic to a target tissue in a nasal cavity of a patient (Para 0002), the apparatus comprising an expandable plug (20, Fig 1) having a cross-sectional diameter that is less than 1 mm in the compressed state (Para 0018, lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent plug disclosed by Morriss, Muni, and Buzot to instead be less than 1 mm in the compressed state as taught by Muni ‘751 in order to have an apparatus that is suitably sized to be able to access the nasal cavity including the frontal sinus ostia and the frontal recesses (Para 0016).
Examiner notes that Morris teaches that the sheath constrains the absorbent plug in the compressed state (Para 0077, lines 11-18). Therefore, in order for the absorbent plug to be less than 1mm in the compressed state, at least the inner cross-sectional diameter must be less than 1 mm as well.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Morriss (US 2014/0243793) in view of Voss (US 3204635).
Regarding claim 47, Morriss discloses an apparatus (apparatus of Fig. 7A) for delivering an anesthetic agent to a target tissue in a nasal cavity of a patient (Para 0004; this is functional language and doesn’t positively recite the anesthetic, Morriss’s absorbent plug is capable of storing and delivering an anesthetic), the apparatus comprising: an elongated shaft (240, Fig 7A) with a proximal end (end comprising connector 238, Fig 7A) and a distal end (end comprising foam contact element 234, Fig 7A); 9an absorbent plug (234 and 236, Fig 7A) coupled to the distal end of the elongated shaft (See Fig 7A), wherein the absorbent plug is configured to occupy a first volume in a compressed state and a second volume in an uncompressed state (Para 0077, lines 11-18), wherein the second volume is greater than the first volume, and wherein the absorbent plug is configured to store an anesthetic agent and deliver the anesthetic agent to the target tissue in the nasal cavity by contacting the target tissue in the uncompressed state (Para 0077, lines 16-26; the reservoir 236 of the absorbent plug is pre-filled with a therapeutic agent; Similar to above, the anesthetic agent is not positively recited, thus Morriss’s absorbent plug meets the limitation since it is capable of storing and delivering an anesthetic agent), wherein the absorbent plug has a second cross-sectional diameter that is greater than the cross-sectional diameter of the elongated shaft (240, Fig 7B) when the absorbent plug is in the uncompressed state (See Fig 7B; Para 0077, lines 11-18); and a sheath (232, Fig 7A) at least partially covering the absorbent plug (See Fig 7A), wherein the sheath retains the absorbent plug in the compressed state when positioned at least partially over the absorbent plug, and wherein removal of the sheath allows for the absorbent plug to expand to the uncompressed state (Para 0077, lines 11-18).
However, Morriss is silent regarding the absorbent plug has a first cross-sectional diameter that is less than a cross-sectional diameter of a distal end of the elongated shaft when the absorbent plug is in the compressed state.
Voss teaches an apparatus (10, Fig 1) for delivering a therapeutic to a target tissue (Col 2, lines 21-23) comprising an elongated shaft (44, Fig 1a), an absorbent plug (42, Fig 2), and a sheath (38, Fig 1a); wherein the absorbent plug has a first cross-sectional diameter (diameter at tapered end 58, Fig 2) that is less than a cross-sectional diameter of a distal end of the elongated shaft when the absorbent plug is in the compressed state (See annotated Fig 2 below; the claim does not require that the cross-section be taken at the distal most point of the distal end of the elongated shaft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated shaft and absorbent plug disclosed by Morriss to be sized and shaped such that a first cross-sectional diameter of the absorbent plug is less than a cross-sectional diameter of the elongated shaft when the absorbent plug is in the compressed state as taught by Voss in order to have an apparatus wherein the resistance between the forward end of the sheath and the absorbent plug during ejection is minimized and smooth, easy passage into the cavity is facilitated (Col 7, lines 2-8).

    PNG
    media_image2.png
    231
    635
    media_image2.png
    Greyscale

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Morriss (US 2014/0243793) in view of Voss (US 3204635) and further in view of Muni (US 2006/0106361).
Regarding claim 48, the modified invention of Morriss and Voss discloses a hand piece (238, Fig 7B -Morriss) coupled to the proximal end of the elongated shaft (See Fig 7B -Morriss), wherein the hand piece is configured to facilitate gripping and manipulating the apparatus (the larger diameter of the connector 238 compared to the elongated shaft 240, allows it to be more easily handles), however, it is silent regarding the hand piece and the elongated shaft are configured to be decoupled from the absorbent plug after removal of the sheath.
Muni teaches an apparatus (100, Fig 1) for delivering a therapeutic agent to a target tissue in a nasal cavity of a patient (Para 0095, lines 1-10), the apparatus comprising: an elongated shaft (110, Fig 1B) with a proximal end (end of 110 near hub 112, Fig 1) and a distal end (end of 110 near 104, Fig 1); a plug (106, Fig 1) coupled to the distal end of the elongated shaft (Para 0098; the plug 106 is coupled to the elongated shaft 110 by elongate shaft 104) and configured to store and deliver the agent to the target tissue in the nasal cavity (Para 0095, lines 1-10), wherein the elongated shaft is configured to be decoupled from the plug (Para 0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify elongated shaft and absorbent plug disclosed by Morriss to be able to be decoupled by means of a pushing tube 114 and additional elongated shaft 104 in order to have a absorbent plug that can remain in the nasal cavity for a longer period of time without the elongated shaft remaining when it is no longer needed (Para 0122, “In the step shown in FIG. 4E, the proximal end of substance delivery device 100 is detached from the distal end of delivery catheter 102 thereby implanting substance delivery device 100 in the anatomy. Thereafter, delivery catheter 102 is removed from the anatomy. Substance delivery device 100 may be placed in the anatomy for a period ranging from 0.5 hours to 60 days after which it may be removed”).
Response to Arguments
Applicant’s arguments regarding Buzot and Morris failing to teach the decoupling of the elongate shaft and absorbent plug after removal of the sheath have been fully considered but are moot in view of the current rejection that relies on Muni (US 20060106361) to teach that the decoupling occurs after the plug is expanded (i.e. the sheath is removed).
While the claim amendments overcome the previous grounds of rejection discussed in the final office action mailed 03/01/2022, the new interpretation of Voss reads on the amended claims. As discussed above, the claim does not specify where on the distal end the cross section must be taken nor does it limit what can be included in the distal end. Thus, as annotated in Fig 2, the distal end can include not only terminal portion 66, but the larger diameter portion of the elongated shaft 44. Additionally, the cross-section is taken at the larger diameter portion and is clearly larger than the tapered portion 58 of the absorbent plug 42.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783 
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783